DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “downhole measurement tool” (at least claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.
If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 8, and 14 recite abstract limitations including (or substantially similar to): “receiving bending moment values for the BHA, and curvature values and drilling conditions for a wellbore that was drilled using the BHA; processing the received bending moment values to 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of generic computing elements does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.
If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 8 also recites “a downhole measurement tool configured to provide bending moment measurements of a…BHA”, a memory, and a computer configured to execute the method. Claim 14 also recites a non-transitory computer-readable storage medium comprising instructions executed by a processor. Claim 1 does not directly recite a machine (e.g. processor, memory, etc.) for executing the method, and furthermore Claim 1 does not positively recite a BHA or a drillstring. In the interest of compact prosecution, the same analysis for Claim 8 would apply should the claim be amended to positively recite those structural limitations.
The functions of the computer, or processor, and supporting system components (i.e. non-transitory computer-readable storage medium or memory) are additional elements whose functions are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. The downhole measurement tool amounts to insignificant extra-solution activity.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
	As discussed above, the additional elements of the computer, or processor, and supporting system components amount to mere instructions to apply the exception. Mere 
Regarding the downhole measurement tool, the specification demonstrates the well-understood, routine, conventional nature of this additional element as it describes the additional element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). For example, the specification does not even give an example of what type of sensors or measurement tool would be used, and the drawings do not even particularly point out this element of the system (just shows that the BHA which comprises this tool). Furthermore, as taught by Samuel US Patent Application Publication 2018/0003031, running a downhole tool to measure and monitor bending moments is a typical process in drilling operations [0015].
	Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.

	Regarding claims 2-4, 9-11, and 15-17, the limitation of suggestion a solution as well as example of what that solution may be merely narrows the previously recited abstract idea limitations. The claims recite mere suggestions which amounts to simply displaying information as not action is required by the claims. “And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).” See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 
	Regarding claims 5, 12, and 18, the recitation of “generating…a representation….updating the model…generating the representation” is further directed to a mental process, as described in claims 1, 8, and 14. The “planning model” is another computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer.  For the reasons described above with respect to claims 1, 8, and 14, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Regarding claims 6, 13, and 19, the recitation of the specific variables is insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Similar to claims 1, 8, and 14, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claims 7 and 20, see the rejection of claims 5, 12, and 18 above wherein the inputting step is furthering the abstract idea and the planning model is discussed above.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuel US Patent Application Publication 2018/0003031 hereinafter referred to as Samuel.
Regarding claim 1, Samuel discloses a method comprising: receiving bending moment values for the BHA [0014, 0015], and curvature values and drilling conditions for a wellbore that was drilled using the BHA [0014, 0015]; processing the received bending moment values to create a representation of the curvature of the wellbore that was drilled (see the more specifically cited steps below which are required to meet this limitation of the claim), wherein processing the received bending moment values comprises (see also Figures 6 and 7 and [0020-0023]), for each of a plurality of locations along the wellbore: selecting a location from the plurality of locations (nodes (n) along the wellbore path), selecting a set of curvature values in a specified range around a received curvature value for the location, wherein the specified range includes the received curvature value and curvature values less than and greater than the received curvature value (the curvature values along the distance (L)), calculating a bending moment value for the BHA at each curvature value in the set of curvature values using the received drilling conditions 
Regarding claim 8, Samuel discloses the method of the claim (as cited above in the rejection of claim 1) which is further performed by a processor with a memory [0016] and works in conjunction in a BHA on a drill string in the wellbore (16).
Regarding claim 14, Samuel discloses the method of the claim (as cited above in the rejection of claim 1) and further discloses a non-transitory computer-readable medium to execute the instructions to perform said method [0016].
Regarding claims 2-4, 9-11, and 15-17, Samuel further discloses predicting the performance of future BHAs or other downhole tools which enables a user to make decisions accordingly [0033]. 
Regarding claims 5, 12, and 18, Samuel further discloses using a planning model [0016, 0023] to generate the planned and updated model (the actual path) [0023, 0024], after being update during drilling [0024].
Regarding claims 6, 13, and 19, Samuel further discloses receiving drilling conditions including, at least, wellbore inclination, weight on bit, and BHA characteristics [0015, 0032].
claims 7 and 20, Samuel further discloses inputting the curvature values and bending moment values in a modeling software [0016] that can be used to predict conditions in future systems [0033].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bang et al US Patent 10,577,918 teaches measuring and calculating bending moments and curvature along data points in the wellbore to better control the drill string and Wassell et al US Patent 8,397,562 teaches measurement tool for measuring bending moment on a drill string.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672